Citation Nr: 0730295	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-44 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
disability compensation benefits in the amount of $40,747.33.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966, and from July 1969 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision by the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claim seeking entitlement to 
waiver of the recovery of a overpayment disability 
compensation benefits, in the calculated amount of 
$40,747.33.  

Review of the evidentiary record indicates that a portion of 
the assessed indebtedness in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In general, waiver determinations, which do 
not involve fraud, misrepresentation, or bad faith by the 
claimant, should be waived only when it is shown that the 
recovery would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2007).  The Board emphasizes that waiver decisions are 
based upon the evidence of record, which, in essence, places 
the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2007).  Additional development is necessary prior to 
further disposition of the claim.

The veteran asserts that he is entitled to a waiver of the 
recovery of an overpayment of VA disability compensation 
benefits in the amount of $40,747.33 because collection of 
the debt would result in undue hardship.  In a January 2003 
report of financial status, the veteran stated that he was 
not aware what his monthly income was because he was 
incarcerated, and his entire VA benefits check was being sent 
to his wife.  In a March 2003 report of financial status, the 
veteran estimated that his monthly income was $409.52, 
although he did not specify the source of this income.  
Additionally, he estimated that his wife's monthly income was 
approximately $860.58 before taxes were taken out, for a 
total monthly income of approximately $1,270.10.  The veteran 
estimated his monthly family expenses to be approximately 
$1,371.10, exceeding monthly income by approximately $100.00.  
Significantly, the record reflects that in December 2002 the 
veteran's VA disability compensation benefits were $104.00 
per month.  As the veteran did not specify the sources of his 
income in March 2003, the discrepancy between his income as 
reported in March 2003 and the $104.00 per month as reported 
in December 2002 remains unclear.  In a May 2004 decision, 
the Committee determined that collection of the debt would 
not result in undue hardship because, with the veteran's 
reinstatement of VA disability compensation benefits at the 
rate of 50 percent following his April 20, 2004 release from 
prison, combined with the veteran's income as reported in 
March 2003, the veteran was capable of repaying the debt.  

The evidence reflects that the veteran was released from 
prison in April 2004.  The amount of his monthly disability 
compensation benefits subsequently was adjusted to account 
for his release from prison.  However, as there is no report 
of his financial status dated after his release from prison, 
the Board is unable to determine whether collection of the 
debt would result in undue hardship to the veteran.  
Accordingly, the Board finds that a remand is necessary in 
order to obtain more recent information as to the veteran's 
current financial status.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should set forth in the 
record a written paid and due audit of 
the veteran's disability compensation 
account for the period of the 
overpayment.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran, 
as well as the amounts properly due.  A 
copy of the written audit should be 
inserted into the claims file and 
another provided to the veteran.

2.  The RO should request the veteran 
to complete a current Financial Status 
Report (VA Form 20-5655).

3.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, the case should be 
referred to the Committee to review the 
record and reconsider the appellant's 
request for waiver, including any 
additional evidence obtained by the RO 
on remand.  A formal, written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
placed in the claims file.  A 
supplemental statement of the case is 
not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

4.  If the Committee's determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case, which sets forth and 
considers all of the applicable legal 
criteria pertinent to this appeal, 
including 38 C.F.R. §§ 1.963 and 1.965 
(2007).  This document should further 
reflect detailed reasons and bases for 
the decision reached.  The appellant 
and his representative should be given 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this remand is to afford 
the veteran with due process of law.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



